DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In virtue of this communication: claims 1-20 are currently presented in the instant application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6 are rejected under 35 U.S.C. 103 as being unpatentable over by Nakamura et al (US Pub. No: 2018/036432) in view of Yensen et al (US Pub. No: 2017/0180000).
Regarding claim 1, Nakamura et al disclose a radio frequency generator (511a) comprising: a modulator (mixer (513a)) configured to output a pulsed radio frequency (RF) signal by modulating an RF carrier using a pulsed analog signal as a modulating signal; and an amplification stage(52a) configured to amplify the pulsed RF signal output by the modulator(513a).Figure 3, paragraph [0043 to 0055].
Nakamura et al do not disclose an RF carrier using a pulse analog signal instead of digital signal.
Yensen et al disclose a mixer (100 or RF mixer (40) for an RF carrier using a pulse analog signal. Figure 1, paragraph [0008, 0036].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Yensen et al into the RF generator of Nakamura et al to provide analog signal.
Regarding claim 2, combination Nakamura et al and Yensen et al disclose wherein the pulsed analog signal comprises a pulsed waveform, and the pulsed waveform comprises pulses having a multi-step waveform or and arbitrary waveform.

Regarding claim 6, Nakamura et al disclose in figure 3 that, wherein the modulator comprises a mixer (513a) configured to receive the RF carrier and the modulating signal.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over by Nakamura et al (US Pub. No: 2018/036432) in view of Belotserkovsky(US Pub. No: 2009/0137212).
Regarding claim 7, Nakamura et al disclose in figure 3 that, wherein the modulator comprises an amplifier (52a) configured to receive the RF carrier and the modulating signal.
Nakamura et al do not disclose automatic gain control (AGC) amplifier instead of amplifier circuitry.
Belotserkovsky disclose automatic gain control (AGC) amplifier (150) as shown in figure 1.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Belotserkovsky into the RF generator of Nakamura et al to adjust the gain.
Allowable Subject Matter
Claims 9-20 are allowed.
Claims 3-5, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Minh D A/
Primary Examiner
Art Unit 2844